Citation Nr: 1136093	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Witness


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel

INTRODUCTION

The Veteran had unverified active duty service from April 1964 to November 1966, and verified active duty service from November 1966 to November 1970.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 RO decision, which denied service connection for arthritis of the right knee.  

The Board notes that a claim for service connection for arthritis of the right knee was previously denied in an unappealed and final May 2009 RO rating decision.  However, the Veteran's service treatment records were not associated with the claims file until June 2009.  Under 38 C.F.R. § 3.156(c) (2010), if VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  The Board has therefore construed the claim on appeal as a claim for service connection, as opposed to an application to reopen a previously denied claim for service connection.  See 38 C.F.R. § 3.156 (2010).  

In April 2011, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge at the Wichita, Kansas RO.  A transcript of that proceeding has been associated with the claims folder.  

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by waivers of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304 (2010).  


FINDING OF FACT

The Veteran does not have a right knee disability, to include arthritis, that is related to his service.  


CONCLUSION OF LAW

A right knee disability, to include arthritis, was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has a right knee disability due to his service.  He essentially argues that his service treatment reports show that he was diagnosed with right knee arthritis, and that his current right knee problems are related to the problems he suffered during service.  He testified that he first received right knee treatment following service about "four or five years ago."

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Certain diseases, to arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Idiopathic means of unknown causation.  Lanthan v. Brown, 7 Vet. App. 359, 361 (1995); see also Allen v. Brown, 7 Vet. App. 439, 443.

A review of the service treatment records reveals that the Veteran was treated for polyarthritis of the knees and ankles during service.  In a September 1967 service treatment record, the Veteran reported soreness and stiffness in his right knee.  The Veteran reported a history of trauma to his right knee approximately 1 year ago with no problems since that time.  In a September 1967 radiographic report, the Veteran was noted as having idiopathic pain in the right knee and hip with no evidence of fracture or degenerative disease.  In a November 1967 letter from a private physician, it was noted that the Veteran was treated for typical acute rheumatic fever which developed at the age of 9.  He was first seen in March 1954, at which time he developed swollen and painful joints.  His symptoms subsided with rest and penicillin.  In an undated service treatment record the Veteran reported a several week history of arthralgias of the right knee.  The examiner noted an impression of arthritis R/O rheumatoid.  The Veteran was evacuated to Saigon for evaluation of his arthritis.  Service treatment record reveal that he was admitted for treatment from November 19, 1967, to December 12, 1967.  In a November 1967 service treatment record, the Veteran was diagnosed with migratory polyarthritis of undetermined etiology, which was noted as being in the line of duty.  In a December 8, 1967, service treatment record, the Veteran was diagnosed with acute rheumatic fever, manifested by migratory polyarthritis of the knees and ankles, treated, cured.  This was noted as not being in the line of duty and as existing prior to service.  In a December 11, 1967, service treatment record, the Veteran was diagnosed with acute rheumatic fever, manifested by migratory polyarthritis of the knees and ankles, treated, cured.  This was noted as being in the line of duty.  A "periodic" examination report, dated in February 1968, shows that his lower extremities were clinically evaluated as normal.  In December 1968 service treatment records, the Veteran was noted as having a right leg injury.  He developed cellulitis and a wound infection.  The Veteran's separation examination report, dated in July 1970, shows that his lower extremities were clinically evaluated as normal.  In an associated "Report of Medical History," the Veteran indicated that he had or currently has swollen or painful joints, and he denied having a "'trick' or locked knee."  He was noted as having a history of rheumatic fever, currently inactive.   

The post-service medical evidence consists of VA and non-VA reports, dated between 1993 and 2010.

In a May 1999 private treatment record from Dr. K.S., the Veteran complained of right knee pain.  He reported that he stepped back and put his foot the wrong way and all of a sudden felt severe pain on lateral and posterior aspect of the right knee.  An X-ray revealed no obvious joint deformity with no evidence of any fracture or effusion.  The Veteran was diagnosed with right knee pain.  In a January 2009 VA X-ray report, the Veteran was noted as having very early osteoarthritic changes with sclerotic area in the metaphyseal portion of the distal femur most likely enchondroma.  In a July 2009 VA treatment record, the Veteran was noted as having degenerative joint disease of the knee.  In an October 2009 VA treatment record, the Veteran was issued a knee orthosis.   

In September 2009, the Veteran underwent a VA examination.  The examiner stated that she had reviewed the claims file and medical records.  The Veteran reported that he had right knee arthritis with an onset date of 1967.  The Veteran reported that, while in service, he developed bilateral knee pain with swelling and could barely walk due to his bilateral knees.  He was med-evacuated to a hospital in Japan for diagnosis and treatment for 30 days, after which he was sent to the continental United States and finished his military time.  No further treatment was provided but he was given profile for certain activities until he finished military time.  Diagnosis had been made of arthritis for both knees.  The Veteran reported that he went back to work as a truck driver until 1990 before changing to factory-type work.  He reported that he had recurrence of right knee pain about one year ago.  He reported that he had a VA examination showing arthritis and deterioration of the right knee.  An X-ray revealed stable right knee with narrowing of the lateral greater than the medial compartments with no change in sclerotic lesion of the distal femur which has the appearance of benign enchondroma.  The examiner concluded by diagnosing the Veteran with osteoarthritis of the bilateral knees and ankles.  In addition to reviewing the claims file, the examiner indicated that he reviewed evidence from Up-to-Date, July 31, 2007, with update May 2009, which stated that, in regard to polyarthritis, the prognosis is relatively good with nearly one half of such patients undergoing remission and not requiring any pharmacological therapy at a follow-up one-year evaluation of the adult with polyarthritis.  The examiner concluded that this condition is less likely as not (less than 50/50 probability) caused by or a result of acute rheumatic fever, manifested by migratory polyarthritis of the knees and ankles, treated, cured.  The examiner noted that the Veteran's polyarthritis during the military was considered cured.  The examiner noted that there was no known recurrence of symptoms over the years by review of the claims file and the Veteran's history until 1999 (see private medical record dated May 21, 1999) when he was diagnosed with right knee pain.  Current radiological studies show early osteoarthritis of the bilateral knees and ankles regarded as changes related to the aging process and unrelated to his cured polyarthritis in the military.  It is concluded that the Veteran falls into the category of the 50 percent without recurrence due to his medical treatment he received while in the military that provided recovery.  

With regard to the possibility of establishing service connection on a direct basis, as an initial matter, despite some notations in the service treatment reports of a pre-service history of rheumatic fever, there is no evidence to show that a preexisting disorder was "noted" upon entrance to service.  Therefore, the presumption of soundness applies.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  During service, in 1967, the Veteran was noted to have "migratory polyarthritis," and in December 1967, he was diagnosed with "acute rheumatic fever, manifested by migratory polyarthritis of the knees and ankles, treated, cured."  There is no record of treatment for this disorder that is dated between December 1967 and separation from service in November 1970, a period of almost three years.  His July 1970 separation examination report shows that his lower extremities were clinically evaluated as normal.  There is no evidence to show that arthritis of the right knee was found upon X-ray.  See generally 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010) (degenerative arthritis must be established by X-ray findings).  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  Furthermore, the earliest post-service medical evidence of a right knee disability is dated no earlier than 1999.  This is a period of approximately 29 years following separation from service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  There is no competent evidence showing that the Veteran has a right knee disability that was caused or aggravated by his service.  In this regard, the only competent opinion of record is found in the September 2009 VA examination report, and this opinion weighs against the claim.  This opinion indicated that current radiological studies show early osteoarthritis of the bilateral knees and ankles that were regarded as changes related to the aging process, and unrelated to the Veteran's cured polyarthritis in the military.  There is no medical evidence to the contrary.  The examiner indicated that this opinion was based on a review of the Veteran's C-file and medical records, and this opinion is accompanied by a sufficient rationale.  This opinion is therefore considered to be highly probative evidence against the claim.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Finally, there is no competent evidence to show that the Veteran had arthritis of the right knee that was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  
	
The Board acknowledges the Veteran's contentions that he has a right knee disability as a result of his active duty and that the symptoms he currently experiences relating to his knee stem from the same symptoms he experienced during active duty.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran, as a lay person has not been shown to be competent to offer an opinion on complex medical questions, such as whether a current diagnosis of ostearthritis of the knee could be related to migratory polyarthritis treated approximately 44 years ago.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, his lay assertions suggesting causation are far outweighed by the opinion of the September 2009 VA examiner, and the other evidence of record.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for arthritis of the right knee, and the benefit-of-the-doubt rule is not for application.  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

A VCAA letter dated in April 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the file.  The Board notes that the claims file contains a letter from Social Security Administration (SSA) indicating that the Veteran is disabled and receiving SSA benefits.  However, the Board notes that the Veteran has never indicated that he is in receipt of SSA disability benefits for his claimed right knee condition, nor has he indicated that SSA records relevant to this claim exist.  The Veteran indicated at the April 2011 hearing that all of his medical treatment for his knee has been through VA.  Moreover, the Veteran reported at the September 2009 VA examination that he was receiving SSA disability benefits for a heart condition and diabetes mellitus, type 2.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist the Veteran extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  As there is no evidence of record reflecting that SSA records relevant to the Veteran's right knee condition exist, and the Veteran has never asserted that such relevant records exist or that he would like VA to obtain such records, the Board finds that a remand to obtain such records is not necessary.  See 38 C.F.R. § 3.159(d) (2010); Golz.  The Board further finds that all relevant records identified by the Veteran as relating to this claim have been otherwise obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.  

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was provided a VA examination for his right knee claim in September 2009.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  As such, the Board finds this examination report and opinion to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for a right knee disability is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


